Citation Nr: 0517513	
Decision Date: 06/28/05    Archive Date: 07/07/05

DOCKET NO.  03-10 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an increased disability rating for 
degenerative changes of the right knee, currently evaluated 
as 10 percent disabling.

2.  Entitlement to an increased disability rating for 
residuals of a right navicular bone fracture, currently 
evaluated as 10 percent disabling.

3.  Entitlement to service connection for a bilateral hip 
disability, secondary to degenerative changes of the right 
knee.

4.  Entitlement to service connection for a low back 
disability, secondary to degenerative changes of the right 
knee.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to direct service connection 
for a low back disability. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from October 1978 to 
October 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of May 2002 and September 2002 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Hartford, Connecticut.

The record reflects that the veteran was scheduled for a 
hearing before a decision review officer in July 2003, but an 
informal meeting was held with a decision review officer in 
its stead.  In April 2004, the appellant requested a video 
conference hearing before a Veterans Law Judge.  That hearing 
was scheduled for April 2005 but the veteran did not report.  
There remain no outstanding requests for a hearing in this 
case.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board initially notes that the RO developed the claim of 
entitlement to service connection for a low back disorder on 
both direct and secondary bases.  VA denied entitlement to 
direct service connection for a low back disorder in an 
unappealed June 1983 rating decision.  Notably, not prior to 
September 2002 did VA consider the issue of entitlement to 
secondary service connection pursuant to 38 C.F.R. § 3.310 
(2004) for a low back disability.  The Board has therefore 
bifurcated the low back disorder claim as indicated on the 
title page of this action.

With respect to the claim to reopen, under 38 U.S.C.A. § 5103 
(West 2002), VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
the claim.  VA must also provide notice explaining what 
information and evidence it will seek to provide and which 
information and evidence the claimant is expected to provide.  
Furthermore, in compliance with 38 C.F.R. § 3.159(b) (2004), 
the notification should include the request that the claimant 
provide any evidence in his possession that pertains to the 
claim.

In the instant appeal, and mindful of the Court's ever 
evolving jurisprudence regarding the parameters of the VCAA, 
the Board finds that the veteran has not been adequately 
informed of the information and evidence necessary to 
substantiate the claim to reopen, and has not been adequately 
advised of the evidence VA would obtain for him, and what 
information or evidence he was responsible for submitting 
with respect to all other claims.  See 38 U.S.C.A. § 5103(a); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  A remand 
consequently is required in order to ensure that he receives 
appropriate due process. 

Turning to the remaining claims on appeal, the Board first 
notes that additional and pertinent evidence was added to the 
record following the issuance of the statement of the case in 
March 2003.  Specifically, the veteran was afforded a VA 
examination in August 2003 addressing the severity of his 
right wrist and knee disorders, the report of which is on 
file.  VA treatment records for June 2002 to November 2003, 
and private medical records for August 2003, were also 
received; the former records not only addressed the severity 
of the right wrist and knee disorders, but included findings 
pertaining to the veteran's hips, and included a notation 
that the appellant experienced back pain when evaluated for 
physical therapy.  The veteran has not been issued a 
supplemental statement of the case addressing the above 
evidence.  See 38 C.F.R. § 19.31 (2004).  A remand of the 
case is therefore required.

With respect to the right knee claim, X-ray studies in May 
2002 and Magnetic Resonance Imaging studies in June 2002 were 
negative for any evidence of knee arthritis.  When examined 
by VA in August 2003, the veteran brought in X-ray studies 
for the examiner to review, which, according to the examiner, 
showed right knee arthritis.  The examiner noted that the 
veteran evidenced knee laxity on physical examination, but 
the physician did not order X-ray studies of the knee to 
confirm the presence of arthritis.  Under the circumstances, 
the Board is of the opinion that further VA examination of 
the veteran's right knee is warranted.  See generally, 
VAOPGCPREC 23-97; 62 Fed.Reg. 63604 (1997).

With respect to hip disability, VA medical records on file 
confirm that the veteran has bilateral degenerative arthritis 
of the hips.  Notably, VA has not afforded the veteran an 
examination addressing the etiology of any bilateral hip 
disorder.

The Board lastly notes that while the veteran contends that 
he has low back disability originating either from service or 
from service-connected disability, there is no post-service 
medical evidence of any low back disorder.  In an April 2002 
statement, however, Dr. C. Vildozola indicated that he had 
treated the veteran for back injuries occurring in 1995 and 
1997.  Unfortunately, the veteran has not authorized VA to 
obtain any records from Dr. Vildozola for the period prior to 
April 2002.  The Court has held that the duty to assist is 
not a one-way street, and an appellant must do more than 
passively wait for assistance when he has information 
essential to his claim.  Wood v. Derwinski, 1 Vet. App. 190 
(1990).  With this in mind the Board advises the veteran that 
records from Dr. Vildozola for the period prior to April 2002 
appear to be relevant to his claim, and they should be 
secured for VA's consideration.

The veteran is hereby notified that it is his responsibility 
to report for all examinations and to cooperate in the 
development of the claims, and that the consequences for 
failure to report for VA examination without good cause may 
include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 
(2004).  In the event that the veteran does not report for 
any ordered examination, documentation should be obtained 
which shows that notice scheduling the examination was sent 
to the last known address.  It should also be indicated 
whether any notice that was sent was returned as 
undeliverable.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should send the veteran a 
letter that complies with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter must explain 
what, if any, information (medical 
or lay evidence) not previously 
provided to the Secretary is 
necessary to substantiate the claim 
to reopen the issue of entitlement 
to direct service connection for a 
low back disability.  The letter 
should also specifically inform the 
veteran which portion of the 
evidence is to be provided by the 
claimant, which part, if any, the RO 
will attempt to obtain on his 
behalf, and a request that the 
appellant provide any pertinent 
evidence in his possession which has 
not previously been submitted.  See 
Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

2.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, to 
specifically include Dr. C. 
Vildozola, who may possess 
additional records pertinent to the 
claims on appeal.  With any 
necessary authorization from the 
veteran the RO should attempt to 
obtain and associate with the claims 
files any medical records identified 
by the appellant, to include from 
Dr. Vildozola, which have not been 
secured previously.  In any event, 
the RO should obtain medical records 
for the veteran from the VA Medical 
Centers in Newington and West Haven, 
Connecticut, for the period from 
January 2001 to the present.  

3.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the appellant and his 
representative of this and ask them 
to provide a copy of the outstanding 
medical records.

4.  Thereafter, the RO should 
schedule the veteran for a VA 
orthopedic examination by a 
physician with appropriate expertise 
to determine the nature and severity 
of the appellant's service-connected 
right knee degenerative changes, and 
right navicular bone fracture 
residuals; the nature and etiology 
of any right and/or left hip 
disorder; and the nature and 
etiology of any diagnosed back 
disorder.  All indicated studies, 
including X-rays and range of motion 
studies, should be performed, and 
all findings should be reported in 
detail.  In accordance with the 
latest AMIE worksheets for rating 
knee and wrist disorders the 
examiner is to provide a detailed 
review of the veteran's pertinent 
medical history, current complaints, 
and the nature and extent of any 
back, right knee, and right wrist 
disability.  The extent of any right 
knee instability or subluxation 
should be noted.  

Tests of joint motion against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should be described.  The physician 
should identify any objective 
evidence of pain or functional loss 
due to pain.  The specific 
functional impairment due to pain 
should be identified, and the 
examiner should be requested to 
assess the extent of any pain.  The 
physician should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups).  If feasible, 
express this in terms of additional 
degrees of limitation of motion on 
repeated use or during flare-ups.  
If this is not feasible, the 
physician should so state.  To the 
extent possible, the examiner should 
distinguish the manifestations of 
the veteran's service-connected 
residuals of a fracture of the right 
navicular bone from those of the 
service-connected right wrist carpal 
tunnel syndrome.

With respect to any diagnosed back, 
and/or hip disorder the examiner 
should indicate whether it is at 
least as likely as not (i.e. is 
there a 50/50 chance) that such 
disorder(s) was (were) caused or 
aggravated by the veteran's 
degenerative changes of the right 
knee.

The rationale for all opinions 
expressed should be provided.  The 
claims files, including a copy of 
this remand, must be made available 
to the examiner for review.   

5.  Thereafter, the RO must review 
the claims folders and ensure that 
the foregoing development actions, 
as well as any other development 
that may be in order, has been 
conducted and completed in full.  
The RO should review the examination 
reports to ensure that they are in 
complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, 
the RO must implement corrective 
procedures at once.

6.  The RO should then prepare a new 
rating decision and readjudicate the 
issues on appeal.  If the benefits 
sought on appeal are not granted in 
full the RO must issue a 
supplemental statement of the case 
which includes consideration of all 
evidence added to the record since 
the March 2003 statement of the 
case, and provide the appellant and 
his representative an opportunity to 
respond.  The RO is advised that 
they are to make a determination 
based on the law and regulations in 
effect at the time of their 
decision, to include any further 
changes in VCAA and any other 
applicable legal precedent.  

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West,  12 Vet. App. 369 (1999).  


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).


